Citation Nr: 1233982	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-15 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hearing loss disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a psychiatric disorder, including PTSD, depression, anxiety, a psychosis not otherwise specified, and a disorder, manifested by insomnia, suicidal thoughts, and nightmares.  

7.  Entitlement to a temporary total rating due to hospitalization for a service-connected disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1993.  He had service in Southwest Asia and participated in Operation Desert Shield from December 1990 to January 1991 and in Operation Desert Storm from January 1991 to April 1991.  He was assigned to the Headquarters Service Company of the 2nd Reconnaissance Battalion, 2nd Marine Division.  His primary military occupational specialty was as an Administrative Clerk.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an December 2009 RO rating decision.  

After reviewing the record, the Board is of the opinion that further development is warranted with respect to the issues of entitlement to service connection for hypertension, erectile dysfunction, headaches, and a psychiatric disorder, as well as the issue of entitlement to a temporary total rating due to a period of VA hospitalization.  Accordingly, those issues is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an unappealed rating decision, dated in April 2007, the RO denied the Veteran's claim of entitlement to service connection for a hearing loss disability.

2.  Evidence associated with the record since the April 2007 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a hearing loss disability. 

3.  In an unappealed rating decision, dated in April 2007, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.

4.  Evidence associated with the record since the April 2007 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus. 


CONCLUSIONS OF LAW

1.  The RO's April 2007 rating decision, which denied the Veteran's claim of entitlement to service connection for a hearing loss disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been received with which to reopen the Veteran's claim of entitlement to service connection for a hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The RO's April 2007 rating decision, which denied the Veteran's claim of entitlement to service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  New and material evidence has not been received with which to reopen the Veteran's claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veteran seeks entitlement to service connection for a hearing loss disability and tinnitus.  Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of those claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for a hearing loss disability and tinnitus.  Those claims were initially denied by the RO in April 2007.  The Veteran was notified of each of those decisions, as well as his appellate rights.  In April 2007, he filed a notice of disagreement with each of those decisions, and in July 2008, he was issued a Statement of the Case.  However, he did not perfect his appeal by filing a substantive appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  

In June 2009, the Veteran filed an application to reopen his claims of entitlement to service connection for a hearing loss disability and tinnitus.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application. 

In July 2009, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  VA also informed the Veteran, generally, of the bases for the prior denials and advised him of the evidence necessary to reopen his claims.    Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, the Veteran and his representative have shown a good working knowledge of the criteria necessary to reopen the Veteran's claims, as well as the criteria to support the underlying claims.  Id.  Such knowledge is shown in the Substantive Appeal, dated in April 2010, and in representative's statement of September 2010.  Thus, there is no prejudice to the Veteran in considering whether new and material evidence has been received to reopen his claims of entitlement to service connection for a hearing loss disability and tinnitus. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the Veteran's service treatment records; command chronologies from the Veteran's unit for the months of January and February 1991; records reflecting the Veteran's treatment at the Duke University Medical Center from January to May 2003; records reflecting the Veteran's VA treatment or examination from June 2004 to December 2009; the report of a December 2005 psychiatric examination by M. K. S., M.D.; reports from Vet Centers in Greenville, North Carolina and Winston-Salem, North Carolina, dated in April and May 2006, respectively; and the Veteran's records from the Social Security Administration.

Finally, the Board notes that in his substantive appeal, dated in April 2010, the Veteran stated through his representative that he did not wish to participate in a hearing at this time.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to the issues of entitlement to service connection for a hearing loss disability and entitlement to service connection for tinnitus.  He has not identified any outstanding evidence which could support either of those claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen claims of entitlement to service connection for a hearing loss disability and tinnitus.

Analysis

As noted above, in April 2007, the RO denied the Veteran's claims of entitlement to service connection for a hearing loss disability and tinnitus.  Then, as now, service connection connoted many factors but basically it meant that the facts, shown by evidence, established that a particular injury or disease resulting in disability had been incurred coincident with service in the Armed Forces, or if preexisting such service, had been aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, the evidence had to show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing was be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test were less than 94 percent.  38 C.F.R. § 3.385 (2011).

For the showing of chronic disease in service there was required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity was established, there was no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2011). 

Continuity of symptomatology was required only where the condition noted during service (or in the presumptive period) was not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service was not adequately supported, then a showing of continuity after discharge was required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection could be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

The Hearing Loss Disability

In April 2007, when the RO denied the Veteran's claim of service connection for a hearing loss disability, the evidence on file consisted of the Veteran's service treatment records; records reflecting the Veteran's treatment at the Duke University Medical Center from January to May 2003; records reflecting the Veteran's VA treatment or examination from June 2004 to March 2007; and the report of a December 2005 psychiatric examination by M. K. S., M.D. 

The service treatment records were negative for any complaints or clinical findings of a hearing loss disability.  Indeed, the Veteran demonstrated a puretone threshold of no more than 20 decibels at any of the relevant frequencies.  Moreover, his hearing was within normal limits to the spoken voice during his July 2005 Persian Gulf War examination.  

The Veteran did not report hearing problems until December 2005, when he underwent his psychiatric examination by M. K. S., M.D.  At that time, it was noted that the Veteran had a left sided hearing deficit.  Although the Veteran also reported a left-sided hearing deficit in May 2006, a VA audiologic consultation the following month did not confirm the presence of a hearing loss disability.  Absent the presence of a hearing loss disability at the time of the April 2007 rating decision, the Veteran did not meet the VA criteria for service connection.  Accordingly, service connection was denied; and as noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's April 2007 decision consists of records reflecting the Veteran's VA treatment from April 2007 through December 2009, as well as the Veteran's records from the Social Security Administration.  Such evidence is new in the sense that it has not previously been before the VA. However, it is not material, as it is negative for any findings of a current hearing loss disability under VA criteria.  That is, it does not fill the deficits in the evidence which existed at the time of the April 2007 RO decision.  Rather, the additional evidence is, essentially cumulative or redundant of the evidence of record in April 2007.  Even when considered with the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a hearing loss disability.  Therefore, the additional evidence is not new and material and does not meet the criteria to reopen the claim.  Accordingly, to that extent, the appeal is denied. 

Tinnitus 

In April 2007, the RO also denied the Veteran's claim of entitlement to service connection for tinnitus.  As above, the evidence on file consisted of the veteran's service treatment records; records reflecting the Veteran's treatment at the Duke University Medical Center from January to May 2003; records reflecting the Veteran's VA treatment or examination from June 2004 to March 2007; and the report of a December 2005 psychiatric examination by M. K. S., M.D. 

The Veteran's service treatment records were negative for any complaints or clinical findings of tinnitus.  Such a disorder was first manifested during a June 2006 consultation with the VA Audiology Service.  The Veteran reported that periodic tinnitus had started a couple of years earlier and lasted for approximately an hour at a time.  Not only were those initial manifestations many years after service, there were no findings that the Veteran's tinnitus was in any way related to service.  

Absent the requisite nexus, the Veteran did not meet the criteria for service connection.  Therefore, in April 2007, the RO denied the Veteran's claim of entitlement to service connection for tinnitus; and, as noted above, that decision also became final.  

Evidence added to the record since the RO's April 2007 decision consists of records reflecting the Veteran's VA treatment from April 2007 through December 2009 and the Veteran's records from the Social Security Administration.  Such evidence is new in the sense that it has not previously been before the VA. Although VA records, such as those in June 2009, continue to show treatment for intermittent tinnitus, the additional evidence is not material, as it remains negative for any findings of a nexus to service.  Again, it does not fill the deficits in the evidence which existed at the time of the April 2007 RO decision.  As such, the additional evidence is, essentially cumulative or redundant of the evidence of record in April 2007.  Even when considered with the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  Therefore, it is sufficient to reopen the claim; and to that extent, the appeal is also denied. 

Additional Considerations

In arriving at the foregoing decisions, the Board notes that in September 2010, the Veteran's representative requested that the Veteran be examined by VA to determine the nature and etiology of any hearing loss disability or tinnitus found to be present.  In so doing, she noted that the Veteran was competent to state that he first experienced those disorders following his exposure to acoustic trauma in service.  

The representative's contentions notwithstanding, the Veteran's complaints of a hearing loss disability and tinnitus due to acoustic trauma in service were considered and rejected at the time of the RO's April 2007 rating decision.  As noted above, he has not presented any new and material evidence to reopen either claim.  Unless the Veteran presents new and material evidence sufficient to reopen his claims, neither an examination nor any other development is warranted.  Accordingly, such an examination will not be scheduled.


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for a hearing loss disability is denied.  
New and material evidence not having been received, the claim of entitlement to service connection for tinnitus is denied.  


REMAND

The Veteran also seeks entitlement to service connection for headaches.  He states that such headaches started in service and have been present since that time.  

On one occasion in service, between September 1987 and June 1988, the Veteran complained of a headache in conjunction with an upper respiratory infection.  

In service in February 1988, the Veteran complained of a two day history of headaches.  

More recent records, such as the a June 2009 record of VA psychiatric treatment, show that the Veteran has a diagnosis of migraine headaches.

To date, the Veteran has not been examined by VA to determine the nature and etiology of any headache disorder found to present.  However, the Board agrees with the Veteran's representative that a VA examination and opinion are warranted to determine if there is a nexus between the Veteran's headaches in service and his current headaches.  

The Veteran also seeks entitlement to service connection for a psychiatric disorder, claimed, primarily, as PTSD.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f).
If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Id. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).

As above, in April 2007, the RO denied entitlement to service connection for PTSD, because it could not confirm that any of the Veteran's claimed stressors actually happened, i.e., the death of a fellow serviceman in a collapsed foxhole; patrol duty in Kuwait; the collection of dead bodies; setting damaged property on fire; controlling oil well fires; the noise of firepower and explosions; the smell of burning bodies; checking for landmines; receiving enemy small arms fire; witnessing the destruction of an ammunition truck by enemy fire, devastation everywhere; and the annihilation of an Iraqi unit by a U.S. helicopter.  The Veteran was notified of that decision, as well as his appellate rights.  In April 2007, he filed a notice of disagreement with that decision, and in July 2008, he was issued a Statement of the Case.  However, he did not perfect his appeal by filing a substantive appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2006).  

In June 2009, the Veteran filed an application to reopen his claim of entitlement to service connection for PTSD.  He also filed claims of entitlement to service connection for depression and for a disorder manifested by insomnia, nightmares, and suicidal ideation.  

Effective July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Under the new regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracts, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).  Thus, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor provided that the other requirements of the above paragraph are met, irrespective of whether the evidence establishes that the Veteran "engaged in combat with the enemy" as previously required.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257  (2000); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In such cases, verification of the stressor through independent sources is not necessary. 

In essence, the revised regulation provides the Veteran a new avenue to compensation for PTSD.  Routen at 1441.  That is, the revised regulation constitutes an intervening substantive change in the law which would warrant consideration of this claim on a de novo basis.  See Routen v. West, 142 F.3d 1434, 1441-42   (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994).  As such, the Board need not consider whether new and material evidence has been received to reopen that claim.  

In addition to the foregoing, the Board notes that although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this regard, the Board notes that in his June 2009 request to reopen a claim for PTSD, the Veteran also claimed entitlement to service connection for depression and for a disorder manifested by insomnia, nightmares, and suicidal ideation.  Furthermore, VA records show that the Veteran has also been treated for anxiety and for psychosis, not otherwise specified.  Consequently, the Board has revised the issue on the title page to better reflect scope of the claimed psychiatric disorder.

To date, the Veteran has not been examined by VA to determine the nature and etiology of any psychiatric disorder found to be present.  In light of the addition of 38 C.F.R. § 3.304(f)(3), such an examination could well be relevant to the Veteran's appeal.  

The Veteran also seeks entitlement to service connection for hypertension and erectile dysfunction.  In her September 2010 statement, the Veteran's representative contended that those disorders were proximately due to or had been aggravated by his PTSD.  Such claims are ancillary to the Veteran's broader claims of entitlement to service connection for hypertension and erectile dysfunction.   As such, they must be considered by the RO prior to further consideration by the Board.  

Finally, the Veteran contends that a temporary total rating is warranted for a June 2009 period of VA hospitalization in the PTSD Residential Rehabilitation Program.  38 C.F.R. § 4.29 (2011).  To date, the complete records of that hospitalization have not been associated with the Veteran's claims folder.  

In light of the foregoing discussion, the Board is of the opinion that further development is warranted with respect to the issues of entitlement to service connection for hypertension, erectile dysfunction, headaches, and a psychiatric disorder, as well as the issue of entitlement to a temporary total rating for a period of VA hospitalization.  Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA neurologic examination to determine the nature of any headaches found to be present and whether or not they are related to service.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a chronic headache disorder is diagnosed, the examiner must identify and explain the elements supporting the diagnosis.  

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's headaches are related to those reported in service in February 1988 and on one occasion in service, between September 1987 and June 1988.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature of any psychiatric disorder found to be present and whether or not it is related to service.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a psychiatric disorder is diagnosed, the examiner must identify and explain the elements supporting the diagnosis.  If PTSD is diagnosed, the examiner must render an opinion as to whether the claimed stressor is adequate to support a diagnosis of PTSD; the Veteran's symptoms are related to the claimed stressor; and the stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.

3.  The Veteran is advised that it is his responsibility to report for the scheduled examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011). 

In the event that the Veteran does not report for any of the aforementioned examinations, the notice informing the Veteran of the date, time, and place of the examination must be associated with the claims folder.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Request that the Veteran provide the name of the VA facility and the dates of his June 2009 VA hospitalization in the PTSD Residential Treatment Program.  Then request records associated with that treatment directly from the VA Medical Center.  Such records should include, but are not limited to, discharge summaries, daily clinical records, consultation reports, X-ray reports, laboratory studies, doctor's notes, nurse's notes, and prescription records.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

5.  When the actions requested in parts 1, 2, and 3 have been completed, undertake any other indicated development, such as scheduling any additional VA examinations.  Then readjudicate the following issues: a) entitlement to service connection for headaches; b) entitlement to service connection for a psychiatric disorder; c) entitlement to a temporary total rating for the Veteran's VA hospitalization in June 2009.  

If service connection is established for a psychiatric disorder, adjudicate the ancillary issue of whether the Veteran's hypertension is proximately due to or has been aggravated by his service-connected psychiatric disorder.

If service connection is established for a psychiatric disorder, adjudicate the ancillary issue of whether the Veteran's erectile dysfunction is proximately due to or has been aggravated by his service-connected psychiatric disorder.

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


